Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Plaintiffs appeal the district court’s order denying their Fed. R. Civ. P. 56(d) request, and granting summary judgment in favor of Metropolitan Life Insurance Company and MetLife Group, Inc., on Plaintiffs’ claims, brought pursuant to the Telephone Consumer Protection Act, 47 U.S.C.A. § 227 (West 2014 & Supp. 2016), and the Maryland Telephone Consumer Protection Act, Md. Code Ann., Com. Law §§ 14-3201 to 14-3202 (West 2013). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jay Clogg Realty Grp., Inc. v. Metro. Life Ins. Co., No. 8:15-cv-00493-DKC (D. Md. Mar. 8, 2016; May 2, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED